United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Dallas, TX, Employer
__________________________________________
Appearances:
R. Bobby Devadoss, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-318
Issued: June 25, 2012

Case Submitted on the Record

ORDER REVERSING CASE
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

On November 28, 2011 appellant, through counsel, filed a timely appeal from an
August 29, 2011 decision of the Office of Workers’ Compensation Programs (OWCP) denying
modification of a November 10, 2010 decision terminating her compensation benefits. The
Board docketed the appeal as No. 12-318.
The Board has duly considered the matter and notes that on February 10, 2010 appellant,
then a 57-year-old nurse, filed a traumatic injury claim alleging that on February 5, 2010 she
injured her head and neck when she hit her head on the corner an overhead shelf. OWCP
accepted the claim for contusion of the face, scalp and neck and neck sprain and paid
compensation. Appellant has not returned to work since stopping on March 29, 2010. On
August 4, 2010 OWCP referred appellant to Joseph S. Jenike, M.D., to resolve the conflict in the
medical opinion evidence between Dr. Ronald J. Washington, a treating Board-certified internist,
and Dr. Kathy A. Toler, a second opinion Board-certified neurologist, regarding appellant’s work
restrictions and capability. On September 28, 2010 OWCP issued a notice proposing to
terminate appellant’s compensation benefits based upon Dr. Jenike’s August 31, 2010 report
which concluded that appellant had no residuals or disability due to her accepted February 5,
2010 employment injury. By decision dated November 4, 2010, OWCP finalized the termination
of appellant’s compensation benefits, which was effective November 21, 2010. By decisions
dated February 28 and August 29, 2011, it denied modification of the November 21, 2010
decision terminating her compensation benefits.

The Board has held that a physician selected as an impartial medical specialist must be
wholly free to make a completely independent evaluation and judgment.1 OWCP’s procedures
provide that selection of the referee physician will be made by a strict rotational system utilizing
the services of all available and qualified Board-certified specialists.2 A physician who is not
Board certified may be used if he or she has special qualifications which are documented in the
case record. In this case, a review of the record does not establish that he is Board certified; only
that he is a neurologist.3 Based on the evidence of record, the Board is unable to determine
whether he holds the requisite Board certification to act as an impartial medical specialist.
OWCP failed to follow its procedures in not selecting a Board-certified impartial medical
specialist or in failing to explain why such selection was not possible. Thus, the referral to
Dr. Jenike was improper. For this reason the Board finds that OWCP improperly terminated
appellant’s entitlement to compensation benefits.4
IT IS HEREBY ORDERED THAT the August 29, 2011 merit decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: June 25, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

1

See T.P., 58 ECAB 524 (2007); Brenda C. McQuiston, 54 ECAB 816 (2003); Vernon E. Gaskins, 39 ECAB
746 (1988).
2

Federal (FECA) Procedure Manual, Part 3 - Medical, Medical Examinations, Chapter 3.500.4(b)(1) (July 2011).

3

In the MEO 23, Appointment Schedule Notification, OWCP indicated the specialty for Dr. Jenike was that of
neurology. However, at the bottom of the notice of proposed termination, OWCP indicated that it enclosed a report
from Dr. Jenike, referring to him as Board certified.
4

See Louis L. Baratta, Docket No. 01-1610 (issued March 13, 2002).

2

